Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT / REASONS FOR ALLOWANCE

Claims 1-8 and 12-20, as set forth in the claim set filed on February 5, 2021, of K. Matsumoto et al., US 16/490,761 (Mar. 1, 2019) are pending and in condition for allowance.  

Priority Document

Acknowledgment is made of Applicant's claim for foreign priority based on JP 2018-010706 (2018) and JP 2018-010706 (2018), a copy of each priority document is present in the file as required by 37 CFR 1.55.

Drawings

Receipt of one page of drawings, depicting Fig. 1 and Fig. 2, filed on September 3, 2019 is acknowledged.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  


Heterogeneously catalyzed hydrosilylation of acetophenone), Lázaro discloses hydrosilyation of ketones using rhodium based catalysts.  Lázaro discloses the following reaction.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The above Lázaro reaction represents the instant claim 1 reaction of (d) + (E) to give (f), but differs in that the instant claims require a boron catalyst, whereas Lázaro employs a rhodium catalyst.  Instant claims 1 and 3-22 are not considered obvious over Lázaro because the art of record does not motivate one of ordinary skill in the art to replace the Lázaro rhodium catalyst with a boron catalyst as claimed and to first perform the instant conversion of (b) + (c) to give (d) or to combine Lázaro with Chojnowski (which reference teaches the conversion of (b) + (c) to give (d) with a boron catalyst).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622